 1    Daniel J. Hayes
      Jake A. Schmidt
 2    Kevin A. Wisniewski
      Michael D. Foster
 3
      U.S. SECURITIES & EXCHANGE
 4    COMMISSION
      175 West Jackson Blvd., Suite 1450
 5    Chicago, Illinois 60604
      Telephone: (312) 353-3368
 6    Facsimile: (312) 353-7398
 7
      Attorneys for Plaintiff United States
 8    Securities and Exchange Commission

 9
                                   UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13    IN RE: VOLKSWAGEN “CLEAN           MDL No. 2672 CRB (JSC)
      DIESEL” MARKETING, SALES
14    PRACTICES, AND PRODUCTS LIABILITY
      LITIGATION                        STIPULATION AND PROPOSED
15                                      SCHEDULING ORDER

16
                                                      Judge: Hon. Charles R. Breyer
17
      This Document Relates To:
18
      U.S. S.E.C. v. Volkswagen AG,
19    No. 3:19-cv-1391-CRB

20

21

22
             Plaintiff United States Securities and Exchange Commission (“SEC”), Defendants
23
     Volkswagen AG, Volkswagen Group of American Finance, LLC, and VW Credit, Inc. (“VW”), and
24
     Defendant Martin Winterkorn (collectively, the “Parties”), through their undersigned counsel, hereby
25
     agree and stipulate as follows:
26
             WHEREAS, at the August 16, 2019 status hearing in this matter, the Court instructed the
27
     Parties to engage in settlement discussions to attempt resolve the SEC’s claims;
28
     STIPULATION AND PROPOSED SCHEDULING ORDER   1
     No. 3:19-cv-1391-CRB
 1           WHEREAS, following the August 16, 2019 status conference, the Parties were actively
 2 engaged in lengthy settlement discussions, which included in person and telephonic mediation sessions

 3 with Magistrate Judge Jacqueline Scott Corley;

 4           WHEREAS, despite the Parties’ good faith efforts and the assistance of Judge Corley, the
 5 Parties are unable to reach a settlement at this time; and

 6           WHEREAS, the Parties request that they be permitted to proceed with the litigation of this
 7 case and that the proposed scheduling order be adopted.

 8            NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the Parties, as
 9 follows:

10         ACTION                                     Due Dates

11         Defendants’ Motions to Dismiss and/or      April 10, 2020
           Responsive Pleadings:
12
           Plaintiff’s Opposition to any              May 28, 2020
13         Motions to Dismiss:
14         Defendants’ Reply in Support of            June 26, 2020
           Motions to Dismiss:
15
           Fact Discovery Cutoff:                     February 11, 2022
16

17         Expert Reports Exchanged:                  May 9, 2022

18
           Rebuttal Expert Reports Exchanged:         July 15, 2022
19

20         Expert Discovery Cutoff:                   August 19, 2022
21
           Dispositive Motions & Opening Briefs:      October 28, 2022
22

23         Oppositions to Dispositive Motions:        December 12, 2022
24
           Replies in Support of Dispositive          January 13, 2023
25         Motions:
26         Pretrial Conference:                       To be set by Court at later date
27         Trial:                                     To be set by Court at later date
28
     STIPULATION AND PROPOSED SCHEDULING ORDER   2
     No. 3:19-cv-1391-CRB
 1           This Stipulation may be executed in counterparts, and electronic or facsimile signatures shall
 2 be deemed equivalent to original signatures.

 3           IT IS SO STIPULATED.
 4

 5 Dated: March 9, 2020                              Respectfully submitted,
 6

 7                                                   /s/Daniel J. Hayes
                                                     Daniel J. Hayes
 8                                                   Jake A. Schmidt
                                                     Kevin A. Wisniewski
 9                                                   Michael D. Foster
                                                     U.S. SECURITIES & EXCHANGE
10                                                   COMMISSION
11                                                   175 West Jackson Blvd., Suite 1450
                                                     Chicago, Illinois 60604
12                                                   Telephone: (312) 353-3368
                                                     Facsimile: (312) 353-7398
13
                                                     Attorneys for Plaintiff
14                                                   U.S. Securities and Exchange Commission

15

16                                                   /s/ Robert J. Giuffra, Jr.
                                                     Robert J. Giuffra, Jr. (admitted pro hac vice)
17                                                   Sharon L. Nelles (admitted pro hac vice)
                                                     Suhana S. Han (admitted pro hac vice)
18                                                   Matthew A. Schwartz (admitted pro hac vice)
19                                                   SULLIVAN & CROMWELL LLP
                                                     125 Broad Street
20                                                   New York, New York 10004
                                                     Telephone: (212) 558-4000
21                                                   Facsimile: (212) 558-3588
22
                                                     Attorneys for Defendants Volkswagen AG,
23                                                   Volkswagen Group of America Finance, LLC
                                                     and VW Credit, Inc.
24

25

26

27

28
     STIPULATION AND PROPOSED SCHEDULING ORDER   3
     No. 3:19-cv-1391-CRB
 1                                                   /s/Gregory P. Joseph
                                                     Gregory P. Joseph (admitted pro hac vice)
 2                                                   Peter R. Jerdee (admitted pro hac vice)
                                                     Christopher J. Stanley (admitted pro hac vice)
 3                                                   JOSEPH HAGE AARONSON LLC
                                                     485 Lexington Avenue, 30th Floor
 4                                                   New York, NY 10017
 5                                                   Telephone: (212) 407-1222
                                                     Facsimile: (212) 407-1269
 6
                                                     Attorneys for Defendant Martin Winterkorn
 7

 8

 9

10

11
                                                 *       *       *
12
                            PURSUANT TO STIPULATION, IT IS SO ORDERED
13

14
     DATED: ___________________,
             March 10            2020                _______________________________________
15
                                                     CHARLES R. BREYER
16                                                   United States District Judge

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND PROPOSED SCHEDULING ORDER   4
     No. 3:19-cv-1391-CRB
